Exhibit 10.1

HOLOGIC, INC.

2011 HOLOGIC SHORT-TERM INCENTIVE PLAN

(the “STIP”)

Performance-Based Compensation

Reference is made to the Hologic, Inc. 2008 Equity Incentive Plan previously
approved by the Company’s Stockholders (the “2008 Plan”). Capitalized terms used
herein and not otherwise defined shall have the same meanings as set forth in
the 2008 Plan. It is intended that the awards granted hereunder (the “Awards”)
to persons who are or may become Covered Employees for the applicable period
qualify, to the extent consistent therewith, as Annual Incentive Awards under
Section 7 of the 2008 Plan and, to the extent applicable, “performance-based
compensation” under Section 162(m) of the Internal Revenue Code (the “Code”).
Without limiting the foregoing, it is further intended that if all or a portion
of an Award to any Covered Employee does not so qualify (either as an Annual
Incentive Award or performance based compensation), it shall not effect the
qualification of that portion of an Award that would otherwise so qualify, or
otherwise reduce a participant’s Award hereunder. The terms and conditions of
the 2008 Plan, including without limitation the individual award limits set
forth therein, shall apply to any Award, or portion thereof, that shall qualify
as an Annual Incentive Award thereunder. With respect to any Awards hereunder
intended to qualify as performance based compensation for a Covered Employee
under Section 162(m) of the Code, in the event of any inconsistencies between
the 2008 Plan and this document or any other document evidencing the Award, the
terms of the 2008 Plan shall control.

Administration

The STIP will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”). The Compensation
Committee, in its sole discretion, shall have the authority to grant and amend
Awards, to adopt, amend and repeal rules relating to the STIP and to interpret
and correct the provisions of the STIP and any Award. The Compensation Committee
shall have authority, subject to the express limitations of the STIP and the
2008 Plan, (i) to construe and determine the respective Awards and the STIP,
(ii) to prescribe, amend and rescind rules and regulations relating to the STIP
and any Awards, (iii) to determine the terms and provisions of the respective
Awards, which need not be identical, (iv) to create sub-plans hereunder
necessary to comply with laws and regulations of any foreign country in which
the Company may seek to grant an Award, and (v) to make all other determinations
in the judgment of the Compensation Committee necessary or desirable for the
administration and interpretation of the STIP. The Compensation Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
STIP or Award in the manner and to the extent it shall deem expedient to carry
the STIP or any Award into effect and it shall be the sole and final judge of
such expediency. All decisions by the Compensation Committee shall be final and
binding on all interested persons. Neither the Company nor any member of the
Compensation Committee shall be liable for any action or determination relating
to the Plan.



--------------------------------------------------------------------------------

To the extent permitted by applicable law, the 2008 Plan or the listing
standards of any exchange upon which the Company’s Common Stock may be listed,
the Committee may delegate any or all of its powers under the STIP, as it
relates to the determination of Awards and eligibility under the STIP (other
than Awards made to executive officers), to one or more committees or
subcommittees of the Compensation Committee or the Board, or to one or more
executive officers of the Company; provided, however, that unless otherwise
expressly provided, no such delegation of authority shall limit the Compensation
Committee’s discretionary authority to alter the amount or payment of any Award
to any participant as set forth herein, and any Awards made to any executive
officers of the Company (including without limitation any Covered Employee),
including without limitation the achievement of target performance objectives,
shall be subject to the final review and approval of the Compensation Committee.

Eligibility

Unless otherwise determined by the Compensation Committee, which retains sole
discretion of change eligibility under the STIP, the eligible participants under
the Plan shall include the Company’s officers, senior vice presidents, vice
presidents, operational directors, managers and such other employees that have
been identified by management as key contributors. Notwithstanding anything to
the contrary in the foregoing, unless otherwise approved by the Compensation
Committee, participants shall not include persons, including officers, who are
otherwise participating in a Company commission-based plan.

Targets

Subject to the discretion of the Compensation Committee as set forth herein,
targeted payout levels (“Targeted Payout Levels”) will be achieved at a
combination of corporate, divisional and/or individual goals established for
each participant, as well as discretionary allocations established by the
Committee. A participant’s bonus components and the weighting of those
components are determined by such participant’s title and/or role.

Funding

The Company shall not have any obligation to establish any separate fund or
trust or other segregation of assets to provide for payments under the STIP.

Maximum and Minimum Bonus Payout

The maximum bonus payouts will be 200% of Targeted Payout Levels (e.g., a
participant with a Targeted Payout Level of 50% of annual base salary target
would be eligible for a 100% payout). The Compensation Committee reserves the
right, in its sole discretion, to decrease any bonus payouts to any participant
under the STIP, regardless of the level of bonus targets that have been achieved
(or bonus levels that have been estimated), including, without limitation, to
reduce or provide for no bonus payout to a participant even through one or more
targets under the STIP have been achieved. Neither the STIP, nor any action
taken pursuant to the STIP, will be construed as giving any employee any right
to continued employment with the Company or any of its subsidiaries.



--------------------------------------------------------------------------------

STIP Nonexclusive

Nothing in this 2011 STIP shall preclude the Compensation Committee from
granting any bonus or other award to a person, who is likely to be a Covered
Employee or otherwise, that is not intended to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code upon such terms and
conditions as may be determined by the Compensation Committee, without regard to
the limitations set forth in this STIP.